         Case 1:13-md-02481-PAE Document 1276 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




                                                                    13-MD-2481 (PAE)
 IN RE ALUMINUM WAREHOUSING                                         and all related cases
 ANTITRUST LITIGATION
                                                                          ORDER




PAUL A. ENGELMA YER, District Judge:

        The Court hereby schedules the next telephonic conference in this case for Wednesday,

August 19, 2020, at 10 a.m., using the Court's teleconference system.

       Dial-in Number:         (888) 363-4749 or (215) 446-3662
       Access Code:            468-4906

In advance of the call, the Court directs that, by Friday, August 7, 2020, counsel submit a joint

letter setting forth the parties' views as to next steps in the case, summarizing any other recent

developments in the case, and identifying the call participants for each side.

       SO ORDERED.


                                                                  Pew! A - ~
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: July 23, 2020
       New York, New York
